1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                          NO. 31,266

10 EVAN WINK,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Lisa C. Schultz, District Judge

14 Gary K. King, Attorney General
15 Nicole Beder, Assistant Attorney General
16 Santa Fe, NM

17 for Appellee

18 Templeman & Crutchfield, PA
19 C. Barry Crutchfield
20 Lovington, NM

21 for Appellant

22                                 MEMORANDUM OPINION

23 BUSTAMANTE, Judge.
1        Defendant appeals the dismissal of his appeal from magistrate court to district

2 court. In our second notice, we proposed to reverse the dismissal. The State has

3 responded that it does not oppose our proposed reversal.

4        Therefore, for the reasons stated in our second notice, we reverse and remand

5 to reinstate the appeal and permit defense counsel to set it for trial de novo.

6        IT IS SO ORDERED.



7
8                                         MICHAEL D. BUSTAMANTE, Judge

9 WE CONCUR:



10
11 JONATHAN B. SUTIN, Judge



12
13 MICHAEL E. VIGIL, Judge




                                             2